Citation Nr: 0638061	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  

3.  Entitlement to an initial increased rating, higher than 
10 percent, for tinnitus.  

4.  Entitlement to an initial rating in excess of 10 percent 
for status-post fracture of the lateral malleolus of the left 
ankle.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In December 2003, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
Service connection was awarded for tinnitus, bilateral 
hearing loss, for status-post fracture of the lateral 
malleolus of the left ankle.  The veteran appealed the RO's 
decision to deny service connection for PTSD.  He also 
appealed the initial noncompensable rating assigned for 
bilateral hearing loss; the 10 percent disability rating 
assigned for tinnitus; and the noncompensable rating assigned 
for the left ankle disability.  

During the pendency of the appeal, by rating decision dated 
in December 2004, the RO assigned a 10 percent disability 
rating for status-post fracture of the lateral malleolus of 
the left ankle.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

Because the claims on appeal involve a request for a higher 
evaluation following the grant of service connection, the 
Board characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  



FINDINGS OF FACT

1.  The service medical records do not include evidence which 
tends to show that the veteran suffered from symptoms related 
to a psychiatric disorder during his period of service.  

2.  The post-service medical records show that the veteran is 
currently diagnosed as having posttraumatic stress disorder 
(PTSD); however, there is no medical opinion of record which 
tends to show that the veteran is diagnosed as having PTSD 
which is related to a verified in-service stressor.  

3.  The evidence of record shows that the veteran's hearing 
impairment is equivalent to a numeric designation of I for 
the right ear and a numeric designation of I for the left 
ear.  

4.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

5.  The disability of status-post fracture of the lateral 
malleolus of the left ankle is manifested by moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  

2.  The schedular criteria for entitlement to an initial 
(compensable) rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

4.  The schedular criteria for entitlement to an initial 
rating in excess of 10 percent for status-post fracture of 
the lateral malleolus of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

The RO sent a letter to the appellant in June 2003 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Following the June 2003 notice letter, the RO granted service 
connection for a bilateral hearing loss, tinnitus and a left 
ankle disability.  At that time, the RO assigned disability 
ratings and effective dates.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's claims pertaining to the bilateral hearing loss, 
tinnitus and a left ankle disability have been granted, i.e., 
proven, and he was assigned an initial disability rating and 
an initial effective date, section 5103(a) notice is no 
longer applicable.  As a result, even if there was a notice 
error with respect to the duty to notify that occurred prior 
to the award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for higher ratings by way 
of a statement of the case and a July 2004 notice letter.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date pertaining to the claim of service connection 
for PTSD, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for posttraumatic stress disorder (PTSD) is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned; therefore, while the veteran was not 
notified of the evidence pertinent to these elements, there 
is no possibility of any prejudice to the veteran.  See 
Bernard.  
Given the foregoing, the Board finds that VA has satisfied 
its duty to notify.

VA's duty to assist has also been satisfied.  The record 
reflects that the veteran's service medical records, 
personnel service records, non-VA medical records, and VA 
examination reports have been obtained and associated with 
the claims file.  On more than one occasion, a search was 
performed for records which the veteran identified as being 
located at a VA medical center in East Orange, New Jersey.  
More than one negative response was received and the response 
essentially indicates that the VA facility did not have a 
record of the veteran having received treatment for the 
disabilities on appeal.  The veteran has not identified any 
other obtainable medical records or evidence pertinent to the 
claims.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II.  Analysis

Entitlement to Service Connection for Posttraumatic Stress 
Disorder (PTSD)

The veteran's claim of entitlement to service connection for 
PTSD was received in June 2003.  Thereafter, by 
correspondence dated in July 2003, the RO informed the 
veteran that it was necessary to provide information 
regarding his service stressors.  A PTSD questionnaire form 
was enclosed with the July 2003 correspondence.  To date, the 
veteran has not returned the completed questionnaire.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  A claim of service connection requires the 
following: medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2006).  

The service medical records do not show that the veteran had 
psychiatric symptoms in service.  The November 1964 service 
enlistment examination shows that the clinical evaluation of 
the veteran's psychiatric functioning was normal.  There are 
no service records which demonstrate that the veteran was 
ever treated for a psychiatric disorder.  The August 1968 
service separation examination reveals a normal psychiatric 
examination.  

The October 2003 VA examination report states that the 
veteran related that he witnessed a killing of a man by 
Australian soldiers.  He also related that he was in a bar at 
some point in time with females and that a gang came into the 
bar and assaulted the females.  The veteran underwent a 
mental status examination.  The examiner diagnosed the 
veteran as having PTSD.  

The Board points out that during the pendency of the appeal, 
the veteran apparently indicated that he received treatment 
from the VA medical center (VAMC) in East Orange, New Jersey.  
A search for those records was performed.  There are two 
notations in the claims file which indicate that the veteran 
does not have any treatment records located at the East 
Orange VAMC.  

In this case, there is evidence of a current diagnosis of 
PTSD.  What is missing in this case is supporting evidence 
that a claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy." See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

The record does not show that the veteran engaged in combat 
during his period of service.  The veteran's Department of 
Defense (DD) Form 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  These medals are not combat specific 
medals.  The service personnel records, to include his DD 
Form 214, do not indicate that he was assigned to combat 
duty.  Moreover, the veteran does not allege that he was 
engaged in combat.  Accordingly, the record must contain 
evidence that corroborates the veteran's statements.  

The veteran's in-service stressor includes witnessing two 
Australian engineers kill another man that worked closely 
with the veteran during his period of service in 1968 at a 
transmitter site.  He never informed anyone of the killing 
and he now reports feeling guilty because he did not help the 
victim or inform someone of what happened.  (See the 
veteran's January 2004 statement in support of the claim.).  

While the veteran is specific as to the geographical location 
of the alleged stressful event (e.g. he states that he was 
stationed at a naval communication station in Cam Rahn Bay, 
Vietnam when the alleged incident occurred), he has not 
identified the victim by name.  In this regard, the veteran's 
account of the alleged stressful incident is somewhat vague.  
He stated in his January 2004 statement that he did not 
inform anyone of the incident.  Further, he did not return a 
completed PTSD questionnaire form with detailed information 
which would allow a meaningful search of the alleged in-
service stressor.  Given the foregoing, VA could not assist 
the veteran in verifying his claimed in-service stressor.  

Because the record does not include evidence of a verified 
in-service stressor, it naturally follows that there is no 
evidence which shows that there is a relationship between the 
veterans's PTSD and a verified in-service stressor.  

In the absence of evidence which demonstrates that there is a 
relationship between the current diagnosis of PTSD and a 
verified service stressor, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Initial increased (compensable) rating for 
Bilateral Hearing Loss

The veteran is in receipt of a noncompensable disability 
rating for bilateral hearing loss, effective June 2003 under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

This appeal stems from the assignment of an initial rating 
from the grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (Distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition. In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Evaluations for hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second, or Hertz.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2006).  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test.  See 38 C.F.R. § 4.85(a) (2006).  

The pertinent medical records include an October 2002 
audiogram from J. B. Kot, Audiologist.  This audiogram 
reported findings in graph format.  The report does not 
include speech recognition scores using the Maryland CNC.  
Thus, the report is inadequate for rating purposes.  

The October 2003 VA audio examination report reveals that the 
veteran complained of decreased hearing.  The pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
25
75
85
49
LEFT
10
50
70
80
53







The Maryland CNC speech recognition score was 100 percent for 
the right ear, and 96 percent for the left ear.  The summary 
of test results in the right ear revealed hearing within 
normal limits from 250 Hertz (HZ) to 2000 Hz and severe 
sensorineural loss from 3000 Hz to 8000 Hz.  In the left ear, 
the veteran's hearing was within normal limits from 250 Hz to 
1500 Hz. There is moderate sloping to severe sensorineural 
hearing loss from 2000 Hz to 8000 Hz.  It is noted that the 
findings include excellent discrimination scores, 
bilaterally.  

The Board determines that the veteran's bilateral hearing 
loss does not meet the criteria for the next higher 
(compensable) rating of 10 percent.  The results of the 
October 2003 VA audiologic examination are equivalent to a 
numeric designation of I for the right ear and a numeric 
designation of I for the left ear.  A noncompensable 
evaluation is warranted when these values are applied to 
Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

Under 38 C.F.R. § 4.86 the use of Table VI A is required when 
the pure tone threshold at 1000, 2000, 3000, and 4000 Hz is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  The rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI A, whichever results in the higher numeral.  This 
regulation, however, is not applicable to the veteran's 
claim, as the audiologic findings do not meet the required 
pure tone thresholds.  See 38 C.F.R. § 4.86, Table VI.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to an increased 
(compensable) rating for bilateral hearing loss.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Initial Increased Rating, Higher than 10 
Percent, for Tinnitus

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  

The veteran requested an increased evaluation for tinnitus.  
The RO denied the veteran's request because under Diagnostic 
Code 6260 there is no provision for assignment of a rating in 
excess of 10 percent for tinnitus.  The veteran appealed that 
decision to the Board.  

During the appeal period, in Smith v. Nicholson, 19 Vet. App. 
63, 78, (2005) the U.S. Court of Appeals for Veterans Claims 
(CAVC) held that the pre-1999 and pre-June 13, 2003 versions 
of DC 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher or separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Entitlement to an Initial Increased Rating, in Excess of 10 
Percent, for Status-Post Fracture of the Lateral Malleolus of 
the Left Ankle

The veteran is in receipt of a 10 percent disability rating 
for status-post fracture of the lateral malleolus of the left 
ankle under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  
With regard to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 
provides that hyphenated Diagnostic Codes are used when a 
rating under one Diagnostic Code requires the use of an 
additional Diagnostic Code to identify the basis for the 
evaluation assigned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is an 
initial rating from the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Distinguishing 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.).

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Under Diagnostic Code 5010, Arthritis, Due to Trauma 
(substantiated by X-ray findings, VA is instructed to rate as 
degenerative arthritis.  Under Diagnostic Code 5003, 
Degenerative Arthritis (hypertrophic or osteoarthritis), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint or joints 
involved. In the absence of limitation of motion, a 20 
percent disability rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation, and moderate limitation of motion of the ankle 
warrants a 10 percent rating.  Normal limitation of motion of 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2006).  

The veteran underwent VA examination in November 2004 for 
evaluation of the left ankle disability.  The veteran related 
that he was employed at a fire department.  He did not take 
any medication and he did not have pain in the left ankle.  
The report stats that he is independent in his activities of 
daily living.  The active range of motion included 
dorsiflexion of 0 degrees.  Plantar flexion was 40 degrees 
passively and the veteran was able to dorsiflex approximately 
to 10 degrees.  The impression states that the veteran's left 
ankle fracture is healed.  There was no residual pain.  It is 
noted that the limitation in range of motion is physiologic.  
There was no evidence of weakness, fatigue, or lack of 
endurance following repetitive use.  

The Board finds that the criteria for the next higher rating 
of 20 percent are not met.  There is no X-ray evidence which 
demonstrates involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations associated with arthritis of the left ankle.  
Accordingly, the criteria for the next higher rating of 20 
percent under Diagnostic Code 5003 have not been met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

In order to assign the next higher rating of 20 percent for 
the service-connected left ankle disability under Diagnostic 
Code 5271, the evidence must demonstrate that the veteran 
suffers from symptoms attributable to the left ankle 
disability, which are consistent with marked limitation of 
motion of the left ankle.  In the veteran's case, the medical 
evidence, to include the range of motion findings, do not 
equate to marked limitation of motion of the left ankle.  

Considering the range of motion findings and that the veteran 
stated that he has no restrictions and is independent in his 
activities of daily living, the Board concludes that the 
criteria for the next higher rating of 20 percent have not 
been met under any applicable Diagnostic Code.  While 
Diagnostic Code 5270 allows for a higher rating for ankylosis 
of the ankle, there are no medical findings to suggest that 
the veteran experiences any ankylosis of the left ankle.  For 
example, on examination, it was noted that the veteran's gait 
was normal, he was able to tandem walk, and the veteran had 
plantar flexion of the left ankle to 40 degrees.  

The November 2004 examination report states that the veteran 
has no residual pain and there was no evidence of weakness, 
fatigue, or lack of endurance.  Accordingly, the Board also 
finds that a rating higher than the currently assigned 10 
percent disability rating, based on functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 is not warranted.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased rating, in excess of 10 
percent, for the left ankle disability.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


	







(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  

Entitlement to an initial increased (compensable) rating for 
bilateral hearing loss is denied.  

Entitlement to an initial increased rating, higher than 10 
percent for tinnitus is denied.  

Entitlement to an initial increased rating for status-post 
facture of the lateral malleolus of the left ankle is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


